DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introduction
The following is a non-final Office Action in response to Applicant’s preliminarily amended submission filed on 7/20/2021.  Currently claims 9-18 are pending and claims 9 is independent.  Claims 9, 11, and 17 have been preliminarily amended and claims 1-8 have been preliminarily cancelled.   
	
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2019-007969, filed on 1/21/2019.

	
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/20/2021 and 9/30/2021 appear to be in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDSs are being considered by the Examiner.
	
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claim 15 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “hand length” in claim 15 is used by the claim to mean the length between the shoulder and wrist while the accepted meaning for this distance is “arm length.” The term is indefinite because the specification does not clearly redefine the term.  Appropriate correction required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hamidi-Rad et al. (USPGPUB 2018/0342109)  in view of Miller et al. (USPGPUB 2019/0188895)
Regarding claim 9, Hamidi-Rad discloses a position sensing information acquisition unit configured to acquire a plurality of pieces of position sensing Information from at least one of a position sensing sensor attached to a body of a user and a physical feature recognition unit configured to recognize a plurality al physical features of the body of the user from a plurality of pieces of position sensing information acquired by the position sensing information acquisition unit, and an attribute estimation unit configured to estimate the user attribute from the plurality of the physical features of the body of the user recognized by the physical feature recognition unit (Hamidi-Rad Fig. 4A - Hamidi-Rad ¶55 - In one embodiment, a method to render a body pose of a user includes acquiring sensor data from a plurality of sensors worn by a user, processing the acquired sensor data to generate a processed sensor data set, wherein the processed sensor data set is scaled for the size of the user, converting the processed sensor data set into a pose data set, translating the pose data set to a format compatible with a viewer, and transmitting the formatted pose data set to the viewer that renders the body pose of the user).
Hamidi-Rad lacks a position sensing sensor mounted on a controller held and used by the user. 
Miller, from the same field of endeavor, teaches a position sensing sensor mounted on a controller held and used by the user (Miller ¶112 - The user input device 466 may be held by the user's hand during the use of the wearable system 400. The user input device 466 can be in wired or wireless communication with the wearable system 400 – Miller ¶117 - If the UI is hand centric, the map coordinates of the user's hands may be determined).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the virtual reality pose methodology/system of Hamidi-Rad by including the avatar rendering techniques of Miller because Miller discloses “Advantageously, in some embodiments, the wearable system, by rendering the avatar as sharing attention with other humans (and the viewer) in the mixed reality environment, enhances the presence of the virtual avatar and improves the interactive experience between the viewer and the virtual avatar (Miller ¶382)”.   Additionally, Hamidi-Rad further details “A method to determine a body pose of a user in a virtual reality or augmented reality system includes acquiring sensor data from a plurality of sensors in a garment worn by a user (Hamidi-Rad ¶38)” so it would be obvious to consider including the additional avatar rendering techniques that Miller discloses because it will enhance the virtual representation of Hamidi-Rad.
Regarding claim 10, Hamidi-Rad in view of Miller discloses the plurality of physical features of the body of the user (Hamidi-Rad ¶22 - This discussion herein teaches using the measurements captured by one or more smart wearable items, such as smart clothing, to show users in a VR environment. The full body pose of the users could be rendered more accurately using the measurements provided by the smart wearable item) is at least two of a height, a sitting height, a hand length, a foot length, and a joint ratio of the user (Hamidi-Rad Fig. 8 - Hamidi-Rad ¶35 - For each user, personalized user profile information about his/her body size is gathered when they sign up to the system for the first time via PC 135. The information can be gathered automatically when they wear the smart clothing for the first time. This is useful when the smart clothing is equipped with all the sensors needed to measure body parts).
Regarding claim 11, Hamidi-Rad in view of Miller discloses the physical feature recognition unit recognizes a physical feature of the body of the user based on the position sensing information acquired by the position sensing information acquisition unit at a plurality of time points (Hamidi-Rad ¶34 - Periodically (for example every 100 ms), the data acquisition system 320 packs all of the received and processed information into a vector format termed SensorVector or SensorVector data. The SensorVector data, also known as processed sensor data, is provided to a trained model 330 via connection 315).
Regarding claim 12, Hamidi-Rad in view of Miller discloses position sensing information acquired by the position sensing information acquisition unit at a plurality of time points (Hamidi-Rad ¶34 - Periodically (for example every 100 ms), the data acquisition system 320 packs all of the received and processed information into a vector format termed SensorVector or SensorVector data. The SensorVector data, also known as processed sensor data, is provided to a trained model 330 via connection 315)
Miller further teaches the physical feature recognition unit recognizes a height that is a physical feature of the body of the user based on the position sensing information indicating the highest position continuously for a period longer than a predetermined time among pieces of the position sensing information of a head acquired by the position sensing information acquisition unit (Miller ¶188 - To determine the size of the avatar, the wearable system (such as, e.g., the avatar autoscaler 692 in the avatar processing and rendering system 690) can calculate a height 1202 of the viewer 914 and a height 1224 of the avatar 1000. The avatar's height and the viewer's height can be measured from the avatar and the user's respective eye lines vertically to the ground surface 1214 on which the avatar is rendered and on which the viewer stands. As illustrated in FIG. 12A, an avatar eye height 1224 may be determined between the avatar eye line 1228 and the ground position line 1210. Similarly, a user eye height 1202 may be determined between the user eye line 1206 and the ground position line 1210. The user eye height 1202 intersects the user's 914 eye as illustrated in FIG. 12A, however, in other implementations, the user (or avatar) height may be referenced to the top of the user's (or avatar's) head or some other convenient reference position).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the virtual reality pose methodology/system of Hamidi-Rad by including the avatar rendering techniques of Miller because Miller discloses “Advantageously, in some embodiments, the wearable 
Regarding claim 13, Hamidi-Rad in view of Miller discloses position sensing information acquired by the position sensing information acquisition unit at a plurality of time points (Hamidi-Rad ¶34 - Periodically (for example every 100 ms), the data acquisition system 320 packs all of the received and processed information into a vector format termed SensorVector or SensorVector data. The SensorVector data, also known as processed sensor data, is provided to a trained model 330 via connection 315).
Miller further teaches the physical feature recognition unit recognizes a sitting height that is a physical feature of the body of the user based on the position sensing information indicating the highest position among pieces of the position sensing information of a head acquired by the position sensing information acquisition unit and the position sensing information indicating the highest position among pieces of the position sensing information of waist acquired by the position sensing information acquisition unit (Miller Fig. 13 - Miller ¶193 - The scene 1300a shows that Bob is sitting on a chair 1322 in front of a table 1324. Bob can initiate a telepresence session with Alice which will cause Alice's avatar 1000 to be rendered on the table 1324. To spawn Alice's avatar 1000 at a comfortable height for Bob to interact with, the wearable system can calculate a height difference between the user's eye level and the platform which Alice's avatar 1000 will be rendered on. In this example, the height difference 1302 is measured from Bob's eye level 1306 to the table's 1324 surface. This height difference 1302 can then be applied to scale the avatar 1000. In this example, although the table 1324 has a height 1332 (as measured from the ground), this height 1332 is not required for calculating the size of the avatar because the avatar will be rendered on the tabletop not on the ground.  The scene 1300b in FIG. 13B shows a scene where Alice's avatar 1000 is scaled and rendered on the table 1324 top. In this example, the scale of Alice's avatar 1000 is based on the height 1302 (measured from the user's eye level to the table top). For example, Alice's avatar's eye height (as measured from the avatar's 1000 eyes to the table top) can equal to the height 1302).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the virtual reality pose methodology/system of Hamidi-Rad by including the avatar rendering techniques of Miller because Miller discloses “Advantageously, in some embodiments, the wearable system, by rendering the avatar as sharing attention with other humans (and the viewer) in the mixed reality environment, enhances the presence of the virtual avatar and improves the interactive experience between the viewer and the virtual avatar (Miller ¶382)”.   Additionally, Hamidi-Rad further details “A method to determine a body pose of a user in a virtual reality or augmented reality system includes acquiring sensor data from a plurality of sensors in a garment worn by a user (Hamidi-Rad ¶38)” so it would be 
Regarding claim 14, Hamidi-Rad in view of Miller discloses position sensing information acquired by the position sensing information acquisition unit at a plurality of time points (Hamidi-Rad ¶34 - Periodically (for example every 100 ms), the data acquisition system 320 packs all of the received and processed information into a vector format termed SensorVector or SensorVector data. The SensorVector data, also known as processed sensor data, is provided to a trained model 330 via connection 315).
Miller further teaches the physical feature recognition unit calculates a difference between a position of a head and a position of a waist based on the position sensing information of the head and the position sensing information of the waist acquired by the position sensing information acquisition unit and the physical feature recognition unit recognizes a value of the largest difference as a sitting height that is a physical feature of the body of the user (Miller Fig. 13 - Miller ¶193 - The scene 1300a shows that Bob is sitting on a chair 1322 in front of a table 1324. Bob can initiate a telepresence session with Alice which will cause Alice's avatar 1000 to be rendered on the table 1324. To spawn Alice's avatar 1000 at a comfortable height for Bob to interact with, the wearable system can calculate a height difference between the user's eye level and the platform which Alice's avatar 1000 will be rendered on. In this example, the height difference 1302 is measured from Bob's eye level 1306 to the table's 1324 surface. This height difference 1302 can then be applied to scale the avatar 1000. In this example, although the table 1324 has a height 1332 (as measured from the ground), this height 1332 is not required for calculating the size of the avatar because the avatar will be rendered on the tabletop not on the ground.  The scene 1300b in FIG. 13B shows a scene where Alice's avatar 1000 is scaled and rendered on the table 1324 top. In this example, the scale of Alice's avatar 1000 is based on the height 1302 (measured from the user's eye level to the table top). For example, Alice's avatar's eye height (as measured from the avatar's 1000 eyes to the table top) can equal to the height 1302).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the virtual reality pose methodology/system of Hamidi-Rad by including the avatar rendering techniques of Miller because Miller discloses “Advantageously, in some embodiments, the wearable system, by rendering the avatar as sharing attention with other humans (and the viewer) in the mixed reality environment, enhances the presence of the virtual avatar and improves the interactive experience between the viewer and the virtual avatar (Miller ¶382)”.   Additionally, Hamidi-Rad further details “A method to determine a body pose of a user in a virtual reality or augmented reality system includes acquiring sensor data from a plurality of sensors in a garment worn by a user (Hamidi-Rad ¶38)” so it would be obvious to consider including the additional avatar rendering techniques that Miller discloses because it will enhance the virtual representation of Hamidi-Rad.
Regarding claim 15, Hamidi-Rad in view of Miller discloses the physical feature recognition unit calculates a difference between a position of a shoulder and a position of a wrist of the plurality of time points based on the position sensing information of the shoulder and the position sensing information of the wrist acquired by the position sensing information acquisition unit at the plurality of time points, and the physical feature recognition unit recognizes a value of the largest difference among differences FIG. 8 includes Table 1 as an example of sensors (sensor set) used in an example smart wearable item, such as clothing. In such a wearable item, the sensors are sewn into or weaved into the fabric of the wearable item and interconnected as described later herein below.  Not all sensors are available in all smart wearable items. Specifically, the sensors measuring size of body parts may not be included in all types of smart wearable items. Assuming the body size of the VR users do not change frequently, this information can be measured (or manually entered) once and saved in the user profile metadata for each specific user. Example body size can include one or more of overall height, limb length).
Regarding claim 16, Hamidi-Rad in view of Miller discloses the physical feature recognition unit calculates a difference between a position of a waist and a position of an ankle at the plurality of time points based on the position sensing information of the waist and the position sensing information of the ankle acquired by the position sensing information acquisition unit at the plurality of time points, and the physical feature recognition unit recognizes a value of the largest difference among differences at the plurality of time points as a leg length that is a physical feature of the body of the user (Hamidi-Rad ¶28 - FIG. 8 includes Table 1 as an example of sensors (sensor set) used in an example smart wearable item, such as clothing. In such a wearable item, the sensors are sewn into or weaved into the fabric of the wearable item and interconnected as described later herein below.  Not all sensors are available in all smart wearable items. Specifically, the sensors measuring size of body parts may not be included in all types of smart wearable items. Assuming the body size of the VR users do not change frequently, this information can be measured (or manually entered) once and saved in the user profile metadata for each specific user. Example body size can include one or more of overall height, limb length).
Regarding claim 17, Hamidi-Rad in view of Miller discloses a position sensing information acquisition unit configured to acquire a plurality of pieces of position sensing Information from at least one of a position sensing sensor attached to a body of a user and a physical feature recognition unit configured to recognize a plurality al physical features of the body of the user from a plurality of pieces of position sensing information acquired by the position sensing information acquisition unit, and an attribute estimation unit configured to estimate the user attribute from the plurality of the physical features of the body of the user recognized by the physical feature recognition unit (Hamidi-Rad Fig. 4A - Hamidi-Rad ¶55 - In one embodiment, a method to render a body pose of a user includes acquiring sensor data from a plurality of sensors worn by a user, processing the acquired sensor data to generate a processed sensor data set, wherein the processed sensor data set is scaled for the size of the user, converting the processed sensor data set into a pose data set, translating the pose data set to a format compatible with a viewer, and transmitting the formatted pose data set to the viewer that renders the body pose of the user).
Miller further teaches the motion feature recognition unit that recognizes a plurality of motion features of the body of the user from a plurality of pieces of the position sensing information acquired by the position sensing information acquisition unit, and wherein the attribute estimation unit estimates the user attribute from the plurality of physical features of the user body recognized by the physical feature As an example, Alice may be actively moving around in her environment, the wearable system may convey some of her translational motion to Bob's environment (in which Alice's avatar is rendered). The wearable system can re-interpret Alice's movement in Alice's world frame to match the motion in Bob's world frame as suggested by the user's intent).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the virtual reality pose methodology/system of Hamidi-Rad by including the avatar rendering techniques of Miller because Miller discloses “Advantageously, in some embodiments, the wearable system, by rendering the avatar as sharing attention with other humans (and the viewer) in the mixed reality environment, enhances the presence of the virtual avatar and improves the interactive experience between the viewer and the virtual avatar (Miller ¶382)”.   Additionally, Hamidi-Rad further details “A method to determine a body pose of a user in a virtual reality or augmented reality system includes acquiring sensor data from a plurality of sensors in a garment worn by a user (Hamidi-Rad ¶38)” so it would be obvious to consider including the additional avatar rendering techniques that Miller discloses because it will enhance the virtual representation of Hamidi-Rad.
Regarding claim 18, Hamidi-Rad in view of Miller discloses a position sensing information acquisition unit configured to acquire a plurality of pieces of position sensing Information from at least one of a position sensing sensor attached to a body of a user and a physical feature recognition unit configured to recognize a plurality al physical features of the body of the user from a plurality of pieces of position sensing information In one embodiment, a method to render a body pose of a user includes acquiring sensor data from a plurality of sensors worn by a user, processing the acquired sensor data to generate a processed sensor data set, wherein the processed sensor data set is scaled for the size of the user, converting the processed sensor data set into a pose data set, translating the pose data set to a format compatible with a viewer, and transmitting the formatted pose data set to the viewer that renders the body pose of the user).
Miller further teaches the plurality of motion features of the body of the user is at least two of a manner of running, & manner of arm swing, a manner of looking around, a manner of standing, and a manner of silting of the user (Miller ¶155 - Further, while the examples in this figure show users as standing in an environment, the users are not required to stand. Any of the users may stand, sit, kneel, lie down, walk or run, or be in any position or movement during a telepresence session - Miller ¶248 - Such world motion 1924a can be described with respect to the world frame. For example, Alice may be running in her environment. The arm movements may be considered as local motion 1922a while the leg movements (e.g., moving forward toward a direction in the environment) may be considered as world motion 1924a. As another example, Alice may be sitting on the chair with her legs crossed. The pose sitting with legs crossed is considered as a local component, while the interaction of sitting on the chair is considered as a world component
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the virtual reality pose methodology/system of Hamidi-Rad by including the avatar rendering techniques of Miller because Miller discloses “Advantageously, in some embodiments, the wearable system, by rendering the avatar as sharing attention with other humans (and the viewer) in the mixed reality environment, enhances the presence of the virtual avatar and improves the interactive experience between the viewer and the virtual avatar (Miller ¶382)”.   Additionally, Hamidi-Rad further details “A method to determine a body pose of a user in a virtual reality or augmented reality system includes acquiring sensor data from a plurality of sensors in a garment worn by a user (Hamidi-Rad ¶38)” so it would be obvious to consider including the additional avatar rendering techniques that Miller discloses because it will enhance the virtual representation of Hamidi-Rad.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Koester whose telephone number is (313)446-4837. The examiner can normally be reached Monday thru Friday 8:00AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R KOESTER/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624